IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 360 WAL 2021
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
DAMIEN A. GREEN,                                :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of April, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


      Whether, as a matter of first impression and in the interests of justice, a transfer
      order filed after the twenty[-]day limitation in 42 Pa.C.S.[§]6322 and Pa.R.Crim.P.
      597 is a legal nullity or should exceptions created by Pennsylvania jurisprudence
      [under] similar rules and statutes be applicable?